Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1- are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Pat. Pub. No. 20130200528 to Lin et al. (Lin).
Regarding Claim 1, Lin teaches in Fig. 30 at least, semiconductor package, comprising: 
a heat dissipation substrate (810, formed of AlN, listed as a high thermal conductivity material in the instant spec)  comprising a first conductive through-via 776 embedded therein; 
a sensor die 792 disposed on the heat dissipation substrate; 
an insulating encapsulant 798 laterally encapsulating the sensor die; 
the second conductive through-via penetrating through the insulating encapsulant; 
and a first redistribution structure 700-742 and a second redistribution structure 800-806 disposed on opposite sides of the heat dissipation substrate, wherein the sensor die is located between the second redistribution structure and the heat dissipation substrate, the second redistribution structure has a window 808 allowing a sensing region of the sensor die receiving light, and the first redistribution structure is electrically connected to the sensor die (see Fig. 30).
	Lin does not explicitly teach a first and second via wherein the second conductive through-via is in contact with the first conductive through-via. However, the use of a one piece construction instead of the structure disclosed in the prior art would be merely a matter of obvious engineering choice (MPEP 2144.04(V)(B)). In this case, the multiple vias through the substrate are an artifact of the particular method of manufacturing. There is no functional difference in the resulting device between having a single integrated via or a first and a second via.

Regarding Claim 2, Lin teaches the semiconductor package as claimed in claim 1, wherein an interface between the first conductive through-via and the second conductive through-via is solder-free (see above, it is obvious to replace the first and second via with a single integrated via that has no interface).

Regarding Claim 3, Lin teaches the semiconductor package as claimed in claim 1, further comprising an adhesive layer between the sensor die and the heat dissipation substrate (although no adhesive layer is explicitly shown in the embodiment of Fig. 32, an adhesive 50 is shown for mounting an IC 46 in Fig. 2B, giving motivation to combine embodiments since some means of adhering 792 to 810 is required).

Regarding Claims 4 and 5, Lin teaches the semiconductor package as claimed in claim 1, but does not explicitly teach that a first width of the heat dissipation substrate is wider than a second width of the insulating encapsulant and a third width of the second redistribution structure.  However, where the only difference between the prior art and the claims was a recitation of relative dimensions of the (MPEP 2144.04(IV)(B)).  In this case, the aluminum nitride layer 810 would similarly sink heat away from the sensor 792. No unexpected or critical result is found in the specification.
	
Regarding Claim 6 Lin teaches the semiconductor package as claimed in claim 1, wherein the insulating encapsulant is in contact with and partially covers the heat dissipation substrate (see Fig. 30, 798 completely covers 810 and therefore partially covers it as well).

Regarding Claim 7 Lin teaches the semiconductor package as claimed in claim 1, wherein the first conductive through-via has a first surface in contact with the second conductive through-via and a second surface opposite to the first surface, and a dimension of the first surface is less than a dimension of the second surface (see above regarding integration of parts).

Regarding Claim 8 Lin teaches a semiconductor package, comprising: 
a heat dissipation substrate comprising a first conductive through-via embedded therein; 
a sensor die and a second conductive through-via on a first surface of the heat dissipation substrate; 
an insulating encapsulant laterally encapsulating the sensor die and the second conductive through-via, the insulating encapsulant being in contact with the first surface of the heat dissipation substrate; 

a back-side redistribution structure on a second surface of the heat dissipation substrate opposite to the first surface, wherein the back-side redistribution structure is electrically connected to the sensor die through the first conductive through-via, the second conductive through-via and the front-side redistribution structure (see above rejection of Claim 1).

Regarding Claim 9 Lin teaches the semiconductor package as claimed in claim 8, wherein an interface between the first conductive through-via and the second conductive through-via is solder-free (see again integration of parts).

Regarding Claim 11 Lin teaches the semiconductor package as claimed in claim 8, wherein the heat dissipation substrate extends beyond lateral extents of the insulating encapsulant and the front-side redistribution structure (see above regarding changes in relative size).

Regarding Claim 12 Lin teaches the semiconductor package as claimed in claim 8, wherein outer sidewalls of the insulating encapsulant are substantially aligned with outer sidewalls of the front-side redistribution structure (see Fig. 30).

Regarding Claim 13 Lin teaches the semiconductor package as claimed in claim 8, wherein the first conductive through-via is substantially aligned with the second conductive through-via (see above regarding integration of parts).

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Lin as applied to claim 8 above, and further in view of U.S. Pat. Pub. No. 20090302450 to Ohde et al. (Ohde).
Regarding Claim 10 Lin teaches the semiconductor package as claimed in claim 8, further comprising an adhesive between the sensor die and the heat dissipation substrate but does not explicitly state that it is a TIM.
However, in analogous art, Ohde teaches a TIM for bonding an IC to a substrate [0007].  It would have been obvious to the person of ordinary skill at the time of filing to modify Lin’s adhesive with Ohde’s TIM so that localized temperature increase in the back surface of the semiconductor chip is minimized and the stability of operation of the semiconductor chip is improved accordingly, as taught by Ohde in the quoted section.














Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EVREN SEVEN whose telephone number is (571)270-5666.  The examiner can normally be reached on Mon-Fri 8:00- 5:00 Pacific.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Garber can be reached on (571) 272-2194.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/EVREN SEVEN/Primary Examiner, Art Unit 2812